         Case 1:19-cv-02091-LAP Document 21 Filed 10/21/19 Page 1 of 15


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CHUNG H. CHANG,

                       Plaintiff,
                                                 19 Civ. 2091 (LAP)
 -against-
                                                   OPINION   &   ORDER
 WARNER BROS. ENTERTAINMENT, INC.,

                       Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

        Plaintiff Chung H. Chang ("Plaintiff" or "Chang") brings

this action against Warner Bros. Entertainment Inc.              ("Warner

Bros.") alleging race discrimination and retaliation in

violation of 42 U.S.C. § 1981 and the New York City Human Rights

Law, N.Y.C. Admin. Code§§ 8-101 et seq.            (Complaint ("Compl."),

dated Mar. 6, 2019 [dkt. no. l]).         Warner Bros. moves to compel

arbitration and stay this action under the Federal Arbitration

Act, 9 U.S.C. § 1 et seq.        (Notice of Motion dated Mar. 8, 2019

[dkt. no. 6]).      For the reasons stated below, Warner Bros.'

motion is GRANTED, and this action is STAYED pending

arbitration.

   I.     Background

        In 2015, Chang started working as a Vice President at a

digital streaming service provider named Dramafever.              (Compl.

i i 1, 28).    Warner Bros. acquired Dramafever in 2016, and, as

part of that transaction, DramaFever became Warner Bros. Digital

                                      1
      Case 1:19-cv-02091-LAP Document 21 Filed 10/21/19 Page 2 of 15


Labs ("Digital Labs").    (Id.   <JI   31).      Chang decided to remain in

his Vice President position after the acquisition and executed

an agreement with Digital Labs ("Agreement") governing the terms

of his employment.    (See Declaration of Matthew S. Dontzin

("Dontzin Deel."), dated Mar. 8, 2019 [dkt. no. 8], Ex. A).

     Of relevance here, the Agreement contains an arbitration

clause providing that "any and all controversies, claims or

disputes . . . arising out of or relating in any way to

[Chang's] employment with Company (pursuant to this Agreement or

otherwise), or termination thereof, shall be submitted to final

and binding arbitration."        (Id.    <JI   13(h)).   The arbitration

clause further provides that "[a]ny question concerning the

arbitrability of any claim or issue arising under this Paragraph

shall be resolved by the arbitrator to the fullest extent

permitted by applicable law."           (Id.)      The Agreement also

contains a "Survivability" clause stating that "the parties'

rights and obligations under Paragraph 9 through 13"--which

includes the arbitration clause--"will survive the expiration of

the Term or termination of this Agreement."                (Id.   <JI   10).

     In March 2018, Chang and Digital Labs executed a side

letter ("Side Letter") that terminated the Agreement and

modified Chang's employment to at-will status.                (Dontzin Deel.

Ex. B).   The Side Letter contained a reminder that "even though

the [Agreement] has been terminated, in accordance with

                                        2
         Case 1:19-cv-02091-LAP Document 21 Filed 10/21/19 Page 3 of 15


Paragraph 10 of the personal service contract ('Survivability'),

certain obligations and rights provided under that agreement

will survive the termination or expiration of the agreement, and

remain enforceable."        (Id.)

        In late 2018, Warner Bros. decided to shut down components

of Digital Labs (Compl. 11 68-74), and Chang and several other

employees were terminated.          (Id.; Declaration of Chung H. Chang,

dated Mar. 29, 2019 [dkt. no. 13], 1 3).          On March 6, 2019,

Chang filed this employment discrimination lawsuit, alleging

that Warner Bros. terminated him and other Asian American

employees based on their race and retaliated against him after

he notified Warner Bros. of his discrimination claims.             (Compl.

11 106-42).

     Warner Bros. requests that the Court grant its motion to

compel arbitration and stay this action.          Warner Bros. notes

that an arbitration between Digital Labs and Chang addressing

the same claims asserted in this action is already underway and

that Chang has been participating in that proceeding without any

objection.      (Dontzin Deel. 11 5-6; Reply Memorandum of Law In

Support of Warner Bros.' Motion to Compel Arbitration ("Reply"),

dated April 5, 2019 [dkt. no. 14], at 2).

  II.     Legal Standard

     The Federal Arbitration Act ("FAA") provides that a written

agreement to arbitrate "shall be valid, irrevocable, and

                                       3
        Case 1:19-cv-02091-LAP Document 21 Filed 10/21/19 Page 4 of 15


enforceable, save upon such grounds as exist at law or in equity

for the revocation of any contract."                9 U.S.C. § 2.   According

to the Supreme Court, the FM                 "embodies [a] national policy

favoring arbitration."            Buckeye Check Cashing, Inc. v. Cardegna,

546 U.S. 440, 443         (2006).     Notwithstanding the strong policy

favoring arbitration agreements, "a party cannot be required to

submit to arbitration any dispute which he has not agreed so to

submit."      In re Am. Express Fin. Advisors Sec. Litig., 672 F.3d

113, 127     (2d Cir. 2011)       (quoting Howsam v. Dean Witter Reynolds,

Inc. , 5 3 7 U. S. 7 9, 8 3 ( 2 0 0 2) ) .

      When deciding a motion to compel arbitration under the FM,

courts evaluate "(1) whether the parties have entered into a

valid agreement to arbitrate, and if so,               (2) whether the dispute

at issue comes within the scope of the arbitration agreement."

In re Am. Express Fin. Advisors Sec. Litig., 672 F.3d at 128

(citations omitted).           If those two conditions are met, the FM

"mandates that district courts shall direct the parties to

proceed to arbitration."            Dean Witter Reynolds, Inc. v. Byrd,

470 U.S. 213, 218        (1985)     (emphasis in original).     The court

"applies a standard similar to that applicable for a motion for

summary judgment," Bensadoun v. Jobe-Riat, 316 F.3d 171, 175 (2d

Cir. 2003), and may grant a motion to compel arbitration "when

the pleadings, the discovery and disclosure materials on file,

and any affidavits show that there is no genuine issue as to any

                                              4
          Case 1:19-cv-02091-LAP Document 21 Filed 10/21/19 Page 5 of 15


material fact and that movant is entitled to judgment as a

matter of law."        Thomas v. Pub. Storage, Inc.,      957 F. Supp. 2d

496, 499 (S.D.N.Y. 2013).

      III. Discussion

        Whether Chang agreed to arbitrate "is a question of state

contract law."        Schnabel v. Trilegiant Corp., 697 F.3d 110, 119

    (2d Cir. 2012).   Under New York law, which applies here, 1 "a

party who signs a written contract is conclusively presumed to

know its contents and to assent to them, and he is therefore

bound by its terms and conditions."             Patterson v. Raymours

Furniture Co., 96 F. Supp. 3d 71, 76 (S.D.N.Y. 2015)             (citing

Level Exp. Corp. v. Wolz, Aiken & Co., 305 N.Y. 82, 87             (1953)),

aff'd,     659 Fed. App'x 40 (2d Cir. 2016).         Here, the Agreement

Chang signed contains an arbitration clause providing that "any

and all controversies, claims or disputes . . . arising out of

or relating in any way to your employment with Company . . . or

termination thereof, shall be submitted to final and binding

arbitration" and that "[a]ny question concerning the

arbitrability of any claim.                 shall be resolved by the

arbitrator."       (Dontzin Deel. Ex. A 1 13(h)).        Chang therefore



1 The Agreement identifies New York law as the governing law (see
Dontzin Deel. Ex. A 1 13(h)), and both parties assume that New
York law applies.  See Response Personnel, Inc. v. Hartford Fire
Ins. Co., 812 F. Supp. 2d 309, 314 (S.D.N.Y. 2011) (applying New
York law when the "parties' briefs assume that New York law
controls").
                                        5
      Case 1:19-cv-02091-LAP Document 21 Filed 10/21/19 Page 6 of 15


agreed to submit all employment-related claims to arbitration

and delegated to the arbitrator all questions regarding whether

particular claims fall within the arbitration clause's scope.

     Chang opposes enforcement of the arbitration clause for

four main reasons.     First, he argues that it is no longer

effective, having purportedly expired when Chang executed the

Side Letter that terminated the Agreement.          (Memorandum of Law

In Opposition to Warner Bros.' Motion to Compel Arbitration

("Opp."), dated March 29, 2019 [dkt. no. 12], at 11-12).

Second, Chang contends that the arbitration clause cannot be

enforced because it is procedurally and substantively

unconscionable.     (Id. at 13-16).       Third, he argues that Warner

Bros. cannot enforce the arbitration clause since Warner Bros.

was not a signatory to the Agreement.          (Id. at 8-10).    Finally,

Chang argues that arbitration would be improper because some of

his claims fall beyond the scope of the arbitration clause.

(Id. at 7-8).     Chang's arguments are all unavailing.

       a. The Arbitration Clause Remains in Effect

     Although the Agreement terminated in 2018 when Chang

executed the Side Letter, the arbitration provision remained in

effect by operation of the Agreement's "Survivability" clause,

which provides that certain terms of the contract, including the

arbitration requirement, "survive the expiration of the Term or

termination of [the] Agreement."          (Dontzin Deel. Ex. A

                                      6
      Case 1:19-cv-02091-LAP Document 21 Filed 10/21/19 Page 7 of 15


ii 10, 13(h)).        Chang's argument that the Side Letter somehow

nullifies the Agreement's survivability provision is rebutted by

the Side Letter itself, which expressly reminded Chang that,

despite the Agreement's termination, "certain obligations and

rights" under the Agreement "will survive" and "remain

enforceable."     ( See Dontzin Deel. Ex. B) .

     Chang further contends that the arbitration clause could

not have survived because the consideration Chang received in

the Agreement--i.e., "a period of guaranteed employment and

accompanying compensation"--ceased to exist after the Agreement

terminated.     (Opp. at 11-12).    This argument fails.    Chang

acknowledges that when the Agreement was executed, it was

supported by consideration on both sides and created a binding

contract.     (Id.)    His position that the arbitration clause could

only be enforceable today if Chang had continued receiving

benefits under the Agreement after it terminated has no basis in

the law.    Moreover, even if continued consideration were

required to support the arbitration clause's survival, that

condition is present here:       Because the arbitration provision

applies bilaterally, even after the Agreement terminated, Chang

continued receiving the benefit of Digital Labs' reciprocal

obligation to arbitrate any claims it had against Chang.            (See

Dontzin Deel. Ex. Ai 13(h)).        The Court therefore rejects




                                     7
      Case 1:19-cv-02091-LAP Document 21 Filed 10/21/19 Page 8 of 15


Chang's contention that the arbitration clause expired when the

Agreement terminated.

        b. The Arbitration Clause Is Not Unconscionable

     Chang also contends that the arbitration clause is

unenforceable on unconscionability grounds.        The Second Circuit

has explained New York's unconscionability standard as follows:

        [A] contract is unconscionable when it is so
       grossly unreasonable or unconscionable in the light
       of the mores and business practices of the time and
       place as to be unenforcible [sic] according to its
       literal terms.  Generally, there must be a showing
       that such a contract is both procedurally and
       substantively   unconscionable.     The  procedural
       element of unconscionability concerns the contract
       formation   process  and   the   alleged   lack  of
       meaningful choice; the substantive element looks to
       the content of the contract, per se.

Ragone v. Atl. Video at Manhattan Ctr., 595 F.3d 115, 121-22 (2d

Cir. 2010)   (quoting Nayal v. HIP Network Serv. IPA, Inc., 620 F.

Supp. 2d 566, 571 (S.D.N.Y. 2009))      (citations and internal

quotation marks omitted). Chang has not established that the

arbitration agreement was unconscionable.

               1. Procedural Unconscionability

     The procedural unconscionability analysis focuses on

factors including "whether deceptive or high-pressure tactics

were employed, the use of fine print in the contract,         [and] the

experience and education of the party claiming

unconscionability."     Gillman v. Chase Manhattan Bank, N.A., 73

N.Y.2d 1, 10-11 (1988).     No factor supporting a finding of

                                    8
         Case 1:19-cv-02091-LAP Document 21 Filed 10/21/19 Page 9 of 15


procedural unconscionability is present here.            Despite Chang's

claim that the arbitration clause is "buried" in the Agreement

    (Opp. at 13), it covers over one full page in a relatively

short, eleven-page document, references "arbitration" over

twenty times, and is not in fine print or in any way hidden.

(See Dontzin Deel. Ex. A at 9-10).         Under these circumstances,

the arbitration clause is not procedurally unconscionable.                See

Brower v. Gateway 2000, Inc., 676 N.Y.S.2d 569, 573 (N.Y. App.

Div. 1st Dep' t 1998)     (no procedural unconscionabili ty when

clause was not "hidden" or "tucked away" in "a complex document

of inordinate length") . 2

                 2. Substantive Unconscionability

        Nor is the arbitration clause substantively unconscionable.

An agreement is substantively unconscionable when it is "so

grossly unreasonable as to be unenforceable according to its

literal terms" and "unreasonably favorable to the party seeking

to enforce the contract."        Isaacs v. OCE Business Servs., Inc.,



2 As part of his procedural unconscionability argument, Chang
contends that the arbitration clause is unenforceable because it
was not explicitly referenced in the Side Letter.   (Opp. at 13-
14). But the case Chang cites in support of his argument is
inapposite.   (See Opp. at 14 (citing Whitaker v. Clear Channel
Broad., Inc., No. 04 Civ. 2041, 2005 WL 3478352 (D. Conn. Dec.
19, 2005))).   In Whitaker, the court examined whether
plaintiff's signature on an offer letter containing no
arbitration clause also constituted assent to an arbitration
provision in an employee handbook.   Here, unlike Whitaker, there
is no question that Chang signed and is bound by a contract
containing an arbitration clause.
                                       9
     Case 1:19-cv-02091-LAP Document 21 Filed 10/21/19 Page 10 of 15


968 F. Supp. 2d 564, 569 (S.D.N.Y. 2013).       Chang's only

substantive unconscionability argument attacks the Agreement's

temporal limitations clause, which bars the parties from

asserting claims against each other more than six months after

the end of Chang's employment.      (Opp. at 14-16).    But as Warner

Bros. notes in its briefing, the limitations clause is entirely

irrelevant here, as both this action and the parallel

arbitration regarding Chang's discrimination claims were timely

filed within the six-month limitation period.        (Reply at 9).

And even if the Court were to deem the limitation clause

unconscionable, the "appropriate remedy" would be "to sever the

[limitation] provision . . . rather than void the entire

agreement," in which case Chang would still be required to

submit his claims to arbitration, albeit with a modified

limitations period.   See Ragone, 595 F.3d at 124-25 (quoting

Brady v. Williams Capital Grp., L.P., 878 N.Y.S.2d 693, 701

(N.Y. App. Div. 1st Dep't 2009)).       The Court therefore finds

that the arbitration clause is not void for unconscionability.

       c. Warner Bros. Can Enforce the Arbitration Clause

     Chang further argues that Warner Bros. cannot compel

enforcement of the arbitration clause because Warner Bros. is




                                   10
     Case 1:19-cv-02091-LAP Document 21 Filed 10/21/19 Page 11 of 15


not a signatory to the Agreement, which was executed by Chang

and Digital Labs.    (Opp. at 8-10).    Chang is mistaken.

     Under principles of estoppel, a signatory to an arbitration

agreement "will be estopped from avoiding arbitration with a

non-signatory when the issues the non-signatory is seeking to

resolve in arbitration are intertwined with the agreement that

the [e]stopped party has signed."      Lismore v. Societe Generale

Energy Corp., No. 11 Civ. 6705, 2012 WL 3577833, at *6 (S.D.N.Y.

Aug. 17, 2012)   (citation and internal quotation marks

omitted); see also JLM Indus., Inc. v. Stolt-Nielsen SA, 387

F.3d 163, 177 (2d Cir. 2004)    (A non-signatory to an arbitration

agreement may compel arbitration when a "review of the

relationship among the parties, the contracts they signed, and

the issues that had arisen among them discloses that the issues

the nonsignatory is seeking to resolve in arbitration are

intertwined with the agreement that the estopped party has

signed." (internal quotation marks omitted)).        In determining

whether a non-signatory can enforce an arbitration clause,

courts evaluate whether: "(1) the signatory's claims arise under

the subject matter of the underlying agreement, and (2) whether

there is a close relationship between the signatory and the non-

signatory party."   Lismore, 2012 WL 3577833, at *7       (collecting




                                  11
         Case 1:19-cv-02091-LAP Document 21 Filed 10/21/19 Page 12 of 15


cases)     (internal quotation marks omitted).       Both prongs of that

standard are satisfied here.

       With respect to the first prong, the Agreement requires

arbitration of "any and all controversies, claims or disputes

. . . arising out of or relating in any way to [Chang's]

employment . . . or termination thereof."            (Dontzin Deel. Ex. A

i   13(h)).    Chang's claims of workplace discrimination and

retaliation (see, e.g., Compl. i i 15, 48, 93-96, 112-122)

plainly arise from the subject matter of the Agreement, see

Ragone v. Atl. Video at Manhattan Ctr., No. 08 Civ. 6084             (JGK),

2008 WL 4058480, at *8       (S.D.N.Y. Aug. 29, 2008)     (ruling that

plaintiff's workplace sexual harassment claims fell under the

subject matter of the arbitration agreement when the agreement

covered "any and all claims or controversies arising out of the

employee's employment"), aff' d, 595 F. 3d 115 _(2d Cir. 2010) .

       The second prong of the estoppel test examines whether

there is a sufficiently "close relationship" between the

signatory and non-signatory seeking to compel arbitration.                 See,

e.g., Sokol Holdings, Inc. v. BMB Munai, Inc., 542 F.3d 354, 359

(2d Cir. 2008).       For estoppel to apply, there must be "a

relationship among the parties which either support[s] the

conclusion that [the signatory] had consented to extend its

agreement to the [non-signatory], or, otherwise put, made it

inequitable for [the signatory] to refuse to arbitrate on the

                                      12
     Case 1:19-cv-02091-LAP Document 21 Filed 10/21/19 Page 13 of 15


ground that it had made no agreement with the [non-signatory]."

Id. at 361.

     The relationship between Warner Bros. and Digital Labs--two

corporate affiliates--is sufficiently close to support equitable

estoppel here.     See Laumann v. National Hockey League, 989 F.

Supp. 2d 329, 336 (S.D.N.Y. 2013)      (noting that courts have found

a sufficiently close relationship "where the non-signatory is a

parent company, corporate successor, guarantor, or corporate

affiliate of a signatory").     There is no question here that

Chang was aware of the corporate relationship between the two

entities:     He worked for Digital Labs before it was acquired by

Warner Bros. and assisted in the due diligence process preceding

that transaction.     (See Compl. ii 28-30).    The Agreement itself

references Warner Bros. as a parent/affiliate of Digital Labs

(see Opp. at 8; Dontzin Deel. Ex. Ai l(b)), and Chang's

allegations make clear that he viewed Warner Bros. and Digital

Labs as largely interchangeable during the time of his

employment.     Indeed, Chang's complaint jointly refers to Digital

Labs and Warner Bros. as the "Company" and describes how the

"Company" improperly discriminated and retaliated against him

and other Asian Americans.     (See, e.g., Compl. ii 1, 49, 53-55,

61, 63, 65, 70, 78-80, 115-16).     Accordingly, the Court

concludes that Chang is equitably estopped from claiming that he

did not agree to arbitrate his claims against Warner Bros.             See,

                                  13
     Case 1:19-cv-02091-LAP Document 21 Filed 10/21/19 Page 14 of 15


e.g., Reyes v. Gracefully, Inc., 17 Civ. 9328       (VEC), 2018 WL

2209486, at *5 (S.D.N.Y. May 11, 2018)      (finding that plaintiff

could not avoid arbitration with signatory's affiliates and

owners when he "worked interchangeably" between the companies

"without differentiating among them")      ( collecting cases) ;

Dhaliwal v. Mallinckrodt PLC, 18 Civ. 3146 (VSB), 2019 WL

4739045, at *5 (S.D.N.Y. Sept. 29, 2019)      (finding that

plaintiff's allegations regarding the "Company"--defined to

include both the signatory and non-signatory to the arbitration

agreement--demonstrated her understanding that the arbitration

requirement also covered claims against the non-signatory).

       d. Questions Regarding the Scope of the Arbitration
          Clause Are Reserved for the Arbitrator

     The Court also rejects Chang's argument that some of his

claims fall outside the scope of the arbitration agreement

because they concern Warner Bros.' retaliatory conduct during

the period after Chang's termination.       (Opp. at 7-8).    It is

well-settled that "parties may agree to have an arbitrator

decide not only the merits of a particular dispute, but also

gateway questions of arbitrability, such as whether the parties

have agreed to arbitrate or whether their agreement covers a

particular controversy."    Henry Schein, Inc. v. Archer      &    White

Sales, Inc., 139 S. Ct. 524, 529 (2019)      (citation and internal

quotation marks omitted).    Where the contract "delegates the



                                   14
     Case 1:19-cv-02091-LAP Document 21 Filed 10/21/19 Page 15 of 15




arbitrability question to an arbitrator, a court may not

override the contract" and "possesses no power to decide the

arbitrability issue."     Id.    That is the case here.     The

Agreement expressly states that "[a]ny question concerning the

arbitrability of any claim or issue . . . shall be resolved by

the arbitrator.    (Dontzin Deel. Ex. A~ 13(h)).        The Court must

honor the terms of the Agreement and will therefore not address

whether some of Chang's claims are beyond the scope of the

Agreement, as that question is reserved for the arbitrator.

     Conclusion

     The Court has considered the other arguments raised in

Chang's opposition and finds them without merit.          For the

foregoing reasons, Warner Bros.' motion to compel arbitration is

GRANTED.   This action is STAYED pending arbitration.         The Clerk

of the Court is directed to close this motion [dkt. no. 6].



SO ORDERED.


Dated:     New York   New York
           October       2019


                            LORETTA A. PRESKA
                            Senior United States District Judge




                                    15
